Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered. Applicant has argued that Park does not disclose red and green quantum dots.  This argument is respectfully found to be not persuasive because the combination of Park and Mu discloses red and green quantum dots because Park discloses nanocrystals or quantum dots which include red and green nanocrystals which include bromine and iodine (para. 0014) and have emission in the range of red and green emissions (para. 0116).  In support of this, Koh et al (US 2017/0260218 A1) is cited, although not relied upon in a rejection, as Koh et al discloses perovskite quantum dots (para. 0052) which are stabilized by ligands 20 (para. 0032) on the surface (Fig. 1) and the nanocrystals or quantum dots include red and green emitting nanocrystals, the red emission centered about 610 nm and the green centered about 550 nm  (para. 0103).  Park discloses the nanocrystals disclosed by Park include nanocrystals which emit light within the range disclosed by Koh to be the range for green emissions, centered about 550 nm (para. 0116), which is a disclosure of green nanocrystals or quantum dots.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0179338 A1)(“Park”) in view of Mu et al (US 2019/0148602 A1)(“Mu”).
Park discloses a perovskite microsphere material, as Park discloses a core-shell structure of a semiconductor nanocrystalline core with an amorphous shell  (para. 0012 and 0087) including
A plurality of inorganic perovskite crystals nucleus of the microsphere, as Park discloses the quantum dots have nanocrystals with a shell  (para. 0087 and 0091)
An amorphous silicon oxide spherical shell encapsulating the crystals, as Park discloses the shell can be amorphous compound of a group IV element which includes Si such as an oxide (para. 0135) and may be amorphous (para. 01141)
The microspheres include green and red perovskite microspheres (para. 0155) and  Park also discloses quantum dots with a peak of 531 nm (para. 0172), which is a disclosure of green quantum dots.
Park does not explicitly state that the encapsulating coating is amorphous, although Park does disclose the coating may be amorphous and may be a group IV element such as an oxide, as stated above.
Mu, in the same field of endeavor of luminescent nanoparticles (Abstract), discloses an oxide shell of silica, and in particular amorphous silica for the shell of perovskite nanocrystals (para. 0030) in order to stabilize the nanocrystals (para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Mu with the device disclosed by Park in order to obtain the benefit disclosed by Mu of stabilized nanocrystals in an encapsulating coating.

s 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0179338 A1)(“Park”) in view of Mu et al (US 2019/0148602 A1)(“Mu”) as applied to claim 1 above, and further in view of Wong et al (US 2020/0385732 A1)(“Wong”).
Park in view of Mu discloses the limitations of claim 1 as stated above.  Park in view of Mu is silent with respect to the recited FWHM ranges.
Wong, in the same field of endeavor of quantum dot encapsulation (Abstract), discloses encapsulated microspheres with FWHM  of  18 nm for emission peak at 533  (para. 0085 and Fig. 11) and FWHM of 38 nm for emission peak at 646 nm (para. 0082-0083 and Fig. 11), and therefore the ranges are obvious (MPEP 2144.05 Obviousness of similar and overlapping ranges).
It would have been obvious to one of ordinary skill in the art before the effective  filing date of the claimed invention to have combined the arrangement disclosed by Wong with the device disclosed by Park in view of Mu in order to obtain the benefit of purer color disclosed by Wong (Wong, par. 0090).
Re claim 3:  The combination of Park and Mu and Wong discloses preparing a cesium oleate precursor
Preparing a lead bromide (para. 0081) and lead iodide (para. 0082) precursors
Mixing the solutions and silane , as Wong discloses the coating of the perovskite nanocrystals or quantum dots with silane (para. 0066) and mixing with the cesium oleate precursor 
And obtaining red and green perovskite microspheres,
 as Wong discloses 
preparing a cesium oleate precursor, as Wong discloses oleic acid is included with the cesium precursor (para. 0082) and that the oleic acid is a stabilizing agent (para. 0073) 
Preparing a lead bromide (para. 0081) and lead iodide (para. 0082) precursors
Mixing the solutions and silane  and mixing with the cesium oleate precursor, as Wong discloses silane as a ligand on the quantum dots or nanocrystals (para. 0066).

Re claim 7:  The combination of Park and Mu and Wong discloses orthosilicate and octadecene , as Wong discloses orthosilicate (para. 0081) and octadecene (para. 0082).  The reasons for combining the references are the same as stated above in the rejection of claim 2.


Claims  4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0179338 A1)(“Park”) in view of Mu et al (US 2019/0148602 A1)(“Mu”),and of Wong et al (US 2020/0385732 A1)(“Wong”)  as applied to claim 3 above, and further in view of Han et al (US 2021/0119161 A1)(“Han”).
Park in view of Mu and Wong discloses the limitations of claim 3 as stated above.
 Park in view of  Mu and Wong also discloses adding cesium carbonate and oleic acid and an octadecene solvent in a mixed solution and inserting nitrogen gas , stirring at a temperature of 100 degrees C to 140 degrees C until the cesium carbonate is completely dissolved into the oleate precursor, 
as Wong discloses  adding cesium carbonate and oleic acid and an octadecene solvent (para. 0082) in a mixed solution and inserting nitrogen gas, as Wong discloses a nitrogen environment (para. 0082) , stirring at a temperature of 100 degrees C to 140 degrees C, as Wong discloses 120 degrees C, therefore the recited temperature range is anticipated (MPEP 2131.03(I) Anticipated of ranges), or, in 
Park in view of Mu and of Wong is silent with respect to the recited percentages of the cesium carbonate and the oleic acid.
Han, in the same field of endeavor of quantum dot light emitting devices (para. 0002), discloses that the percentage of cesium has an effect on performance characteristics of the quantum dot lighting devices (para. 0167-0170 and Tables 2-3 and Table 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the recited percentages of the cesium carbonate and the oleic acid by routine optimization  (MPEP 2144.05(II)), in the devices and method disclosed by Park in view of Mu and of Wong, because the percentages of the components are result-effective parameters as shown by Han.
Re claim 5:  The combination of Park and Mu and of Wong and of Han discloses 
Preparing a lead bromide (para. 0081) and lead iodide (para. 0082) precursors
Mixing the solutions and silane , as Wong discloses the coating of the perovskite nanocrystals or quantum dots with silane (para. 0066) and mixing with the cesium oleate precursor 
And obtaining red and green perovskite microspheres,
 as Wong discloses 
preparing a cesium oleate precursor, as Wong discloses oleic acid is included with the cesium precursor (para. 0082) and that the oleic acid is a stabilizing agent (para. 0073) 
Preparing a lead bromide (para. 0081) and lead iodide (para. 0082) precursors
Mixing the solutions and silane  and mixing with the cesium oleate precursor, as Wong discloses silane as a ligand on the quantum dots or nanocrystals (para. 0066).

Wong also discloses that oleylamine can be one of the stabilizing and directing of structure agents in the place of or in addition to oleic acid (para. 0012)
And Mu also discloses that the Cs-oleate and octadecene solution remains clear (para. 0047). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the oleylamine and oleate in the method disclosed by Park and Mu and Wong because Mu discloses their equivalence and the combining of equivalents known for the same purpose is obvious (MPEP 2144.06(I)).
The reasons for combining the references are the same as stated above in the rejection of claim 4.
Re claim 6:  The combination of Park and Mu and Wong and Han discloses preparing a cesium oleate precursor
Preparing a lead bromide (para. 0081) and lead iodide (para. 0082) precursors
Mixing the solutions and silane , as Wong discloses the coating of the perovskite nanocrystals or quantum dots with silane (para. 0066) and mixing with the cesium oleate precursor 
And obtaining red and green perovskite microspheres,
 as Wong discloses 
preparing a cesium oleate precursor, as Wong discloses oleic acid is included with the cesium precursor (para. 0082) and that the oleic acid is a stabilizing agent (para. 0073) 
Preparing a lead bromide (para. 0081) and lead iodide (para. 0082) precursors

Although Wong does not disclose mixing of the lead bromide and lead iodide precursors, combining the lead iodide and the lead bromide is obvious, as combing equivalents known for the same purpose is considered obvious (MPEP 2144.06(I) combining equivalents known for the same purpose), the purpose of the lead bromide and lead iodide being to form the perovskite nanocrystals (para. 0081 and 0082).   
Park also discloses the centrifugation of the quantum dots (para. 0146 and 0166 and 0179), which is a disclosure of centrifugation as a purifying step, as the centrifugation step by separating the quantum dots from the mixture purifies the quantum dots from other components of the mixture.  
Mu also discloses a quenching step (para. 0048), which is used to halt the reaction (para. 0048).
 The reasons for combining the references are the same as stated above in the rejection of claim 4 above, and the combination of the quenching step disclosed by Mu would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the properties of the quantum dots and  the passivation of the quantum dots.
Re claim 8:  Park in view of Mu and of Wong and of Han discloses the light conversion film includes uv curable adhesive material and photoinitiators and diffusion particles, as Park discloses that the semiconductor nanocrystal film is cured by UV light (para. 0180), which is a disclosure that the material is uv curable, and Park also discloses that the composition includes initiator (para. 0179), and the process is disclosed by Park to be a UV cured process as stated above, which is a disclosure that the initiation is photoinitiation.
With respect to diffusion particles, Mu discloses that remnants of the reactive coatings including silica remains around the nanocrystal quantum dots after the reaction (para. 0023), which are a disclosure of diffusion particles.

Han, in the same field of endeavor of quantum dot light emitting devices (para. 0002), discloses that the percentage of cesium has an effect on performance characteristics of the quantum dot lighting devices (para. 0167-0170 and Tables 2-3 and Table 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the recited percentages of the cesium carbonate and the oleic acid by routine optimization  (MPEP 2144.05(II)), in the devices and method disclosed by Park in view of Mu and of Wong , because the percentages of the components are result-effective parameters as shown by Han.


Claims   9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0179338 A1)(“Park”) in view of Mu et al (US 2019/0148602 A1)(“Mu”)  and  of  Wong et al (US 2020/0385732 A1)(“Wong”)  and of Han et al (US 2021/0119161 A1)(“Han”)  as applied to claim 8 above, and further in view of Wang et al (US 2017/0153382 A1)(“Wang”).
Park in view of Mu and Wong and  of Han  discloses the limitations of claim 8 as stated above.  Park in view of Mu and Wong and of Han is silent with respect to a protective film of polyethylene terephthalate.
Wang, in the same field of endeavor of perovskite quantum dot material devices (Abstract), discloses a structural element 428 which is a polymer plastic (para. 0142) which is PET (polyethylene terephthalate) (para. 0138, 0142-0143), the structure 428 protecting the wavelength converting material  (para. 0151). 
 .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0179338 A1)(“Park”) in view of Mu et al (US 2019/0148602 A1)(“Mu”),and of Wong et al (US 2020/0385732 A1)(“Wong”)  and  of Han et al (US 2021/0119161 A1)(“Han”) as applied to claim 8 above and further in view of Kim et al (US 2020/0258018 A1)(“Kim”).
Park in view of Mu and of Wong and Han discloses the limitations of claim 8 as stated above.
Park in view of Mu and Wong and Han is silent with respect to the light conversion film.
Kim, in the same field of endeavor of display device with control of the luminexcence (Abstract), discloses a device including between first and second electrodes, a hole transport layer, an emission layer on the hole transport layer, and electron transport layer, and an electron transport layer on the emission layer (para. 0013).   The electron transporting  region ETR is on the emission layer ETL, the electron transport region ETR may include a hole blocking layer and electron transport layer ETL and and electron injection layer EIL (para. 0081).   Kim also discloses a light control layer in an adhesive member WCL (para. 0057 and Fig. 3), which is a disclosure of  a light conversion film.  Kim also discloses that the film transmits a different color light by absorbing a color of light and emitting a different color of light (para. 0060), and that the colors red, blue, and green, can be made to mix, as Kim discloses that the control may be set such as to absorb green and emit blue, or absorb green and emit red (para. 0018), or to overlap blue emission area with the green or red light (para. 0015).  It is implied by the disclosure made by Kim that the arrangement does not include white light.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895